Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A trash sorting and recycling method, comprising: acquiring a detection image of trash to be sorted; processing the detection image with a deep learning neural network to judge whether or not the trash to be sorted belongs to recyclable trash, wherein the judging whether or not the trash to be sorted belongs to the recyclable trash includes: calculating a matching ratio between the trash to be sorted and the recyclable trash; judging whether or not the matching ratio exceeds a first preset matching ratio threshold, and if yes, judging that the trash to be sorted belongs to the recyclable trash; if no, judging that the trash to be sorted does not belong to the recyclable trash. 

Claim 14 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A trash sorting and recycling system, comprising: a control device and a trash sorting device, the trash sorting device, comprises: a sorting structure, an image acquisition device and a terminal controller, wherein, the image acquisition device is configured to acquire a detection image of trash to be sorted; the terminal controller is configured to transmit the detection image, and is further configured to receive a control signal and control the sorting structure according to the control signal wherein, the control device includes: a processor and a memory, the memory has a computer program suitable for running by the processor stored therein, and the computer program is run by the processor to execute steps of: acquiring a detection image; processing the detection image with a deep learning neural network to judge whether or not trash to be sorted belongs to recyclable trash; if yes, sending a first control signal to the trash sorting device, to control to deliver the trash to be sorted into a recycling region; if no, sending a second control signal to the trash sorting device, to control to deliver the trash to be sorted into a non-recycling region, wherein, when the computer program is run by the processor, the system further executes steps of: calculating a matching ratio between the trash to be sorted and the recyclable trash; judging whether or not the matching ratio exceeds a first preset matching ratio threshold, and if yes, judging that the trash to be sorted belongs to the recyclable trash; if no, judging that the trash to be sorted does not belong to the recyclable trash.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653